Citation Nr: 0926299	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and C.F. 



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from June 2006 and October 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefit sought on appeal.  The Veteran, who had active 
service from May 1949 to October 1952, appealed those 
decisions to the BVA and the case was referred to the Board 
for appellate review.  The Board returned the case for 
additional development in February 2009 and the case was 
subsequently returned to the Board for further appellate 
review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below.



FINDING OF FACT

The Veteran's has PTSD that is causally or etiologically 
related to service.  



CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, given the favorable 
decision on the claim being addressed by this decision, the 
Board finds that any deficiency in the VA's "duty to 
notify" and "duty to assist" obligations would represent 
harmless error.  Consequently, the Board will dispense with 
any additional discussion of the VA's "duty to notify" and 
"duty to assist" obligations.  

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the DSM-IV.  

The Board acknowledges that the Veteran's service treatment 
and personnel records are unavailable as they were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Due to the missing service treatment records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

When considering the benefit of the doubt rule, the Board 
finds that the Veteran meets the requirements for an in-
service stressor.  In this regard, the Board finds that the 
Veteran served in combat during his service Korea.  He 
provided a specific stressor statement detailing the place 
and the action that he participated in, which the Board also 
finds is consistent with the circumstances of service in 
Korea in an artillery capacity at that time.  The Veteran 
also provided credible testimony at a hearing before the 
Board in June 2009.  Without any personnel records, the Board 
feels that the Veteran must be given the benefit of the doubt 
as to the veracity of his statement.  Therefore, the 
Veteran's account of an in-service stressor is accepted. 

In addition, the Veteran has a current diagnosis of PTSD as 
first seen in a January 2006 VA medical record.  At that 
time, the Veteran complained that he suffered recurrent 
nightmares about his experience in Korea, specifically 
involving an incident in which four of the six men in their 
group were injured by Chinese and N. Korean shells and he had 
to help the men until medics could arrive.  The examiner also 
noted that the Veteran reported avoidance of discussion 
relating to his issues, isolation, detachment, and general 
depression.  The examiner felt that the Veteran suffered both 
PTSD and depression.  Additionally, the examiner considered 
that the Veteran's PTSD was related to his service in Korea 
as indicated her treatment referral to a WWII/Korean Veterans 
PTSD therapy group.  The evidence therefore also shows a 
current diagnosis of PTSD and a link between the Veteran's 
current PTSD and his claimed in-service stressor.  

In sum, the evidence under the particular facts of this case 
shows that the Veteran suffers from PTSD due to his service 
in Korea.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for PTSD.


ORDER

Service connection for posttraumatic stress disorder is 
granted.


REMAND

In light of the grant of service connection for PTSD, the 
Board feels that further development is necessary before 
deciding the claim for TDIU.  The RO denied the Veteran's 
claim for TDIU based solely on his service-connected 
disabilities at that time.  As the Veteran is now service-
connected for an additional disability, the Board feels that 
the RO should be given the opportunity to determine whether 
TDIU is warranted based on the severity of all the Veteran's 
current disabilities.  Although the Board regrets any further 
delay in making a final decision upon this claim, the extent 
of the Veteran's PTSD may be pivotal in granting TDIU.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.  Accordingly, the case is REMANDED for the 
following action:

The RO/AMC should determine the severity 
of the Veteran's PTSD and assign a 
disability evaluation for that disability.  
The RO/AMC should then review the record 
and determine if TDIU may be granted based 
upon the Veteran's current disability 
status.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified. 



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


